     Case 2:18-cv-01211-GMN-PAL Document 19 Filed 09/20/18 Page 1 of 2



 1   COGBURN LAW OFFICES
 2
     Jamie S. Cogburn, Esq.
     Nevada Bar No. 8409
 3   jsc@cogburnlaw.com
 4   Erik W. Fox, Esq.
     Nevada Bar No. 8804
 5   efox@cogburnlaw.com
 6   2580 St. Rose Parkway, Suite 330
     Henderson, Nevada 89074
 7   Telephone: (702) 748-7777
 8   Facsimile: (702) 966-3880
     Attorneys for Plaintiff
 9

10
                        UNITED STATES DISTRICT COURT
11                           DISTRICT OF NEVADA
12
       ROBERT W. GILMOUR II,                 Case No. 2:18-cv-01211-GMN-PAL
13
                 Plaintiff,                  STIPULATION TO EXTEND
14
           vs.                               TIME FOR DEFENDANT M&T
15                                           BANK TO APPEAR AND
16
       TRANSUNION, LLC, a Foreign            RESPOND TO THE
       Limited-Liability Company,            COMPLAINT
17     EXPERIAN INFORMATION
       SOLUTIONS, INC., a Foreign            (THIRD REQUEST)
18     Corporation, M&T BANK
       MORTGAGE, a Foreign Company,
19
                 Defendants.
20

21
           Plaintiff, Robert W. Gilmour II and Defendant, M&T Bank (incorrectly
22
     sued as M&T Bank Mortgage) stipulate as follows:
23

24         On July 12, 2018, Plaintiff served the Complaint on Defendant M&T
25
     Bank. Thus, M&T Bank was originally required to appear and respond to the
26
     Complaint on or before August 2, 2018. By Stipulation of the parties and Order
27

28   of this Court, M&T Bank’s time to appear and respond to the Complaint has
                                          -1-
     Case 2:18-cv-01211-GMN-PAL Document 19 Filed 09/20/18 Page 2 of 2



 1   been extended until on or before September 20, 2018.
 2
           Plaintiff and M&T Bank have reached an agreement in principal to settle
 3

 4   Plaintiff’s claims against M&T Bank. Therefore, Plaintiff and M&T Bank

 5   hereby stipulate to extend M&T Bank’s time to appear and respond to the
 6
     Complaint until on or before November 1, 2018, to allow the parties to complete
 7

 8   their settlement. This is the third request for an extension of time for M&T

 9   Bank to appear and respond to the Complaint.
10
     Dated this 20th day of September, 2018.
11

12                                  COGBURN LAW OFFICES

13                                  By: /s/ Erik W. Fox
14                                       Jamie S. Cogburn, Esq.
                                         Nevada Bar No. 8409
15                                       Erik W. Fox, Esq.
16                                       Nevada Bar No. 8804
                                         2580 St. Rose Parkway, Suite 330
17                                       Henderson, Nevada 89074
18                                       Attorneys for Plaintiff
19                                  M&T BANK
20
                                    By:   /s/ Paul A. Woodard
21                                        Paul A. Woodard
22                                        Vice President
23    IT IS SO ORDERED.          IT IS SO ORDERED:
      IT IS FURTHER ORDERED that no further extensions will be allowed.
24

25                                  ____________________________________
26                                  UNITED STATES MAGISTRATE JUDGE
27
                                            October 3, 2018
                                    DATED: ____________________________
28
                                            -2-
